Citation Nr: 9935789	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1984 to August 
1992, with service in Southwest Asia from December 1990 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January and July 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
sleep apnea.


FINDINGS OF FACT

1.  The veteran has presented no medical evidence of sleep 
apnea during active military service.  

2.  There is no competent medical evidence of a connection 
between a current diagnosis of sleep apnea and any disease or 
injury in active military service.  

3.  The claim of entitlement to service connection for sleep 
apnea is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for sleep apnea.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contended at his January 1999 RO hearing and in 
other communications to the RO that he had had a sleep 
disorder during service in the Gulf War.  He said that, 
although he had initially believed it was due to stress and 
would go away, it only became worse.  He admitted, however, 
that he had never fallen asleep on military duty and that he 
had not been treated in service, but had first received a 
diagnosis of sleep apnea in 1997.  He was currently being 
treated with a "C-PAP" breathing apparatus, which had helped 
considerably.  Before that treatment, he had been unable to 
sleep, was constantly falling asleep at work, and had had two 
automobile accidents because he had fallen asleep at the 
wheel.  

The veteran's service medical records are negative as to a 
diagnosis of sleep apnea or of any symptoms which might be 
attributed to such disorder.  Although he did state during an 
outpatient clinic visit in April 1985 that two days earlier 
he had had a headache and felt sleepy, he was subsequently 
found to have lymph node enlargement due to 
pharyngitis/tonsillitis.  There was no complaint or reference 
on this occasion of a sleep disorder.  His separation 
examination in May 1992 was entirely negative.  On his Report 
of Medical History, an examiner had noted that, although the 
veteran had complained of minor joint pains, he had had no 
acute complaints and no major health changes since 1984.  

The veteran first filed a claim for sleep apnea in September 
1997.  He had been admitted to Baptist Medical Center in 
March 1997 under the care of Reuben C. Richardson, M.D.  The 
hospital admission report noted that he had been referred for 
excessive daytime sleepiness, loud snoring, apnea witnessed 
by his wife, and unusual feelings of fatigue and dreams of 
suffocation.  He had been working at a warehouse from 11:00 
p.m. to 7:30 a.m.  Over the past two years, he had become 
excessively fatigued, although snoring had become bad only 
over the past year or so.  Although he customarily went to 
bed at 8:30 to 9:00 a.m. and fell asleep immediately, he 
awakened every two to three hours.  He slept a routine night 
on weekends.  He now had to drink two to three cups [of 
coffee] to get himself moving.  He had had sinus problems for 
the past year and a half and had been found to have a right 
deviated nasal septum.  He had gained 35 pounds in less than 
one year.  He stated that he was allergic to dust and pollen, 
for which he took Claritin D.  Other review of systems was 
generally negative.  Examination of his neck showed that it 
was supple, without appreciable bruit.  His thyroid was 
unremarkable, but his palate was elongated and markedly 
edematous.  There was evidence of some reflux with burning 
from acid of the pharyngeal tissues.  The tongue was a bit 
posterior with a slight overbite, and nasal airflow was 
slightly reduced on the right compared to the left.  Dr. 
Richardson wrote that he was unable to visualize a septal 
defect, although he suspected that there probably was one, 
and that he believed the veteran had obstructive sleep apnea 
syndrome.  

A polysomnogram report, dated in March 1997 from the Sleep 
Disorders Center of Baptist Medical Center, yielded an 
impression of abnormal nocturnal polysomnogram that displayed 
moderately severe obstructive sleep apnea syndrome with 
severe desaturation.  

A little over a week later, a second polysomnogram was 
recorded, this time with the initiation of continuous 
positive airway pressure.  The impression was that there was 
reasonable control of the obstructive sleep apnea syndrome 
obtained at 13 cm. of pressure with a persistent respiratory 
disturbance index (RDI) of 4.8.  

In April 1998, the veteran returned for a follow-up visit 
with Dr. Richardson.  He reportedly had done extremely well 
for a year, with the only problem being the nasal airflow 
difficulty.  He had no excessive sleepiness, and his palate 
looked better and actually had adequate nasal airflow.  He 
continued to use Flonase and Claritin D frequently.  During 
this examination, the veteran stated that he had had symptoms 
since 1989 during service in the military.  He indicated to 
Dr. Richardson that he had been evaluated for his sleepiness 
and fatigue during his military career, but that military 
physicians did not note sleep apnea.  Dr. Richardson surmised 
that the veteran's rather severe sleep apnea was certainly 
part of a problem he might have had during his military 
career.  He advised the veteran to report back in a year or 
earlier if the symptoms of sleepiness recurred.  

A letter, dated in May 1998, from J. Noble Anderson, Jr., 
M.D., an ear, nose, and throat specialist, stated that he had 
examined the veteran, who had a severe obstructive sleep 
apnea.  Although on therapy, he had still had problems with 
nasal breathing, principally on the right side.  He did not 
have a history of trauma, but had had a strong history of 
allergies and sinus infections requiring antibiotic therapy 
for the past several years.  His sleep symptoms had been 
reversed with C-PAP treatment, but he was having problems 
from a nasal point of view.  The impression was severe 
obstructive sleep apnea, chronic allergic rhinosinusitis, and 
septal deviation.  

Dr. Anderson's clinical notes later that month indicated that 
a CT scan had shown significant disease primarily involving 
the nasal bony skeleton.  There was significant septal 
deviation to the right with obstruction.  Anterior ethmoid 
disease was noted.  Otherwise, the sinuses were well aerated.  
Because of the positive CT scan, a bilateral nasal endoscopy 
was done.  Findings revealed significant septal deviation to 
the right, physically touching the inferior turbinate.  The 
obstruction was estimated to be in the range of 95 percent.  
On the left side he had a double middle turbinate.  No 
purulence or infection was seen.  There was no evidence of 
polyposis.  The posterior sinuses were clear.  The impression 
was chronic recurrent rhinosinusitis with nasal outflow 
obstruction associated with sleep apnea.  Because he had had 
multiple infections requiring antibiotic therapy in addition 
to sleep apnea, Dr. Anderson recommended going ahead with 
surgery to include nasal septoplasty, reduction of inferior 
turbinates, maxillary antrostomies, and limited anterior 
ethmoidectomy to allow the sinuses to drain.  In the 
meantime, he was to continue present treatment medicine.

The veteran testified at a hearing at the RO in January 1999.  
He said that he did not seek or receive any treatment during 
service for a sleep disorder.  He testified that, at the time 
he had sleep problems, he thought it was due to the stress of 
being in the Gulf War.  He said he never had any problems 
before the Gulf War.

II.  Legal Analysis 

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Although the veteran has submitted evidence of a current 
disability, thus meeting the first prong of the well-grounded 
criteria, there is no evidence that he had sleep apnea or any 
other chronic sleep disorder during service.  Service medical 
records indicate only one occasion, in April 1985, on which 
the veteran reported experiencing sleepiness, and that was 
reported in association with an examination that diagnosed 
tonsillitis/pharyngitis.  This appears to have been acute and 
transitory, since there is no further reference to 
pharyngitis or tonsillitis in the service medical records.  
Moreover, the veteran reported to Dr. Richardson in April 
1998 that he first noticed the symptoms of sleep apnea in 
service in 1989.  He testified under oath at his hearing that 
his sleep problems arose during his service in the Persian 
Gulf, which would have been from December 1990 to May 1991.  
He told Dr. Richardson that he was treated for sleep problems 
in service, but he testified under oath at his hearing that 
he did not seek any treatment for sleep problems while he was 
in the service.  The only evidence presented to show a sleep 
disorder in service is the veteran's lay testimony, but, 
since diagnosis requires medical expertise, the issue may not 
be satisfied by lay testimony.  Clyburn v. West, 12 Vet. 
App. 196 (1999).  Furthermore, while the veteran is competent 
to say that he experienced sleep problems and that he sought 
treatment for such problems, his reports regarding this 
matter are inherently inconsistent and therefore 
unbelievable.  He has told one doctor that he had problems in 
1989 and sought treatment, but no diagnosis of sleep apnea 
was made.  He has testified under oath that his problems 
began at a later time, and that he did not seek treatment.  
Both statements cannot be true.  The service medical records 
show no treatment for any kind of sleep-related complaints.  
For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
veteran is not competent to diagnose or to provide an opinion 
as to etiology of his sleep apnea.  His various statements 
and testimony, being in inherent conflict with each other, 
cannot be accorded the usual presumption of credibility.

As to the nexus criteria, the Board finds Dr. Richardson's 
statement that the veteran's sleep apnea was certainly "part 
of a problem he might have had during his military career" is 
not only equivocal at best, but it is based upon an 
unsupported history supplied by the appellant.  A mere 
"possibility" may be sufficient to well-ground a claim.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996).  In the instant 
case, however, the opinion is limited by the doctor saying 
that the appellant "might have had" the problem in military 
service.  That the problem might have arisen in military 
service is based entirely on the appellant's unsupported and 
inherently incredible testimony.  Dr. Richardson did not find 
a reasonable "probability," Evans v. West, 12 Vet. App. 22 
(1998), nor even a distinct "possibility," Mattern v. West, 
12 Vet. App. 222 (1999), of a nexus between any disorder in 
service and the current disability.  Cognizant of the fact 
that "word parsing" by the United States Court of Appeals for 
Veterans Claims in some of its medical nexus cases has 
created an unclear picture for ascertaining what degree of 
certainty is necessary in a medical opinion in order to 
establish a plausible medical nexus, Hicks v. West, 12 Vet. 
App. 86, 90 (1998), the Board has most carefully weighed Dr. 
Richardson's opinion and found it to be entirely speculative, 
for the reasons discussed above.

It is noted as well that the veteran has contended that he 
had acquired a sleep disorder in service and that it 
continued thereafter, gradually worsening in the years after 
discharge from service.  Unfortunately, as noted above, the 
appellant's testimony has been inconsistent with respect to 
this issue, and it is inconsistent with what is shown by his 
medical records, which indicate an absence of continuous 
symptomatology.  See McManaway v. West, 13 Vet. App. 60 
(1999).  Private medical records from Baptist Medical Center 
in March 1997 indicate that he had become excessively 
fatigued over the past two years and that he had suffered 
from sinus problems during the past year and a half.  These 
time frames are well after the veteran's discharge from 
service in August 1992.

Accordingly, the Board finds that the claim for service 
connection for sleep apnea must be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  


ORDER

Service connection for sleep apnea is denied.  



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 

